United States Court of Appeals

                           FOR THE EIGHTH CIRCUIT


                                 ________

                                  97-3110
                                 _________


Eugene Wallace Perry,                *
                                     *
            Appellant,               *
                                     *   Appeal from the United States
     v.                              *   District Court for the
                                     *   Eastern District of Arkansas
Randy Morgan, Warden, Tucker         *
Maximum Security Unit;               *
K.L. Wade, Tucker Mail Room          *
Supervisor; Sam Heuer; John          *
Doe; Larry Norris, Director,         *
Arkansas Department of               *
Corrections,                         *
                                     *
            Appellees.               *


                                ___________

                         Submitted: August 5, 1997

                           Filed: August 5, 1997
                                ___________

Before BOWMAN, WOLLMAN and MURPHY, Circuit Judges

PER CURIAM

     This matter comes before the court on appellant’s notice of
appeal from the district court’s order of July 31, 1997, and on
appellant’s motion for stay of execution of a sentence of death.
The court    has   carefully   considered     the   original   file   of   the
district court and appellant’s motion and supporting documents, and
it is hereby ordered that the motion for a stay of execution is
denied.   It is further ordered that the district court’s July 31,
1997 order dismissing appellant’s complaint and denying his request
for a temporary restraining order and declaratory judgment is
summarily affirmed.   See Eighth Circuit Rule 47B.